Citation Nr: 1701039	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected chondromalacia patella with Osgood-Schlatter's disease of the left knee.

2. Entitlement to a total rating for compensation based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1972 to August 1975.

This claim initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Regional Office in Winston-Salem, North Carolina.

As previously determined by the Board, the Veteran's personal hearing request was withdrawn in this case. There is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2015).

In November 2010, April 2012, and September 2013, the Board remanded the Veteran's claims for additional development of the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A remand is required in the instant case. The Veteran was recently provided a VA examination for his service-connected left knee disability in June 2016. However, this examination is inadequate for rating purposes as a result of recent legal action.

The United States Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). The June 2016 VA examination report does not include any section for recording ranges of motion on active or passive testing. While the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion. Therefore, as the June 2016 VA examination is inadequate under the Court's holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected left knee disability.

The Board also acknowledges that the Veteran has stated that his knee problems caused him to retire from work as an automobile mechanic around 2003. Thus, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claim being remanded herein. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Remand of the TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left knee disability. The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. All clinically indicated tests and consultations should be performed and any findings reported in detail. The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner must also specifically comment on the Veteran's lay statements, as applicable.

2. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. After completing the above, and any other development deemed necessary, including the issue of entitlement to a TDIU, readjudicate the appellant's claim based on the entirety of the evidence.  Consideration of extraschedular referral should be undertaken as indicated.  If other service connected disorders need to be examined, that should be done in accordance with applicable procedures.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




